Citation Nr: 0707066	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  96-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  

2.  Entitlement to an effective date prior to October 5, 
1993, for the assignment of an increased disability 
evaluation to 60 percent for service-connected degenerative 
changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1959 to September 1961.  He also had other periods of active 
military service through March 1985 that have not been 
verified by the service department.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1995 rating action of the 
Department of Veterans Affairs (VA), Denver, Colorado, 
Regional Office (RO).

In a May 2002 decision, the Board denied the veteran's claim 
of entitlement to a TDIU.  The veteran appealed the Board's 
May 2002 decision to the United States Court of Appeals for 
Veterans Claims (CAVC or Court).  In an October 2003 Order, 
the CAVC granted a "Joint Motion for Remand," vacated the May 
2002 decision and remanded the matter to the Board for 
further development and re-adjudication.

The issue of entitlement to TDIU was again before the Board 
in April 2004 when it was remanded to cure a procedural 
defect.  

Both issues on appeal were before the Board in March 2005 at 
which time the claim of entitlement to TDIU was denied and 
the claim for an earlier effective date for the grant of a 60 
percent evaluation for the service-connected back disability 
was remanded to cure a procedural defect.  

The veteran appealed that portion of the Board's March 2005 
decision which denied entitlement to TDIU to the Court.  In a 
May 2006 Order, the Court granted a "Joint Motion for 
Partial Remand," vacating that portion of the Board's March 
2005 decision which denied TDIU and remanded the matter to 
the Board for further development and re-adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As noted above, the Board's March 2005 decision denying TDIU 
was vacated by the Court's May 2006 Order for compliance with 
instructions included in a May 2006 Joint Motion for Partial 
Remand.  The Joint Motion specifically directed VA to remand 
the issue of entitlement to TDIU back to the RO in order to 
schedule a VA examination of the veteran to obtain an opinion 
as to whether the veteran's service-connected back disability 
renders him unable to secure and follow substantially gainful 
employment.  

In March 2005, the Board remanded the claim of entitlement to 
an earlier effective date, prior to October 5, 1993, for the 
assignment of an increased disability evaluation to 60 
percent for service-connected degenerative changes of the 
lumbar spine back to the RO directing that the RO should 
issue a statement of the case pertaining to the claim.  The 
RO has still not issued a statement of the case for this 
claim.  In the case of Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board imposes 
upon the Secretary of VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  In 
light of the foregoing, this issue must be remanded again for 
the actions set forth below.  

The Board also notes that the veteran has not been provided 
any notice with regard to his earlier effective date claim as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  Such notice is required.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met. 

2.  Issue a statement of the case to the 
veteran and his accredited representative 
which addresses entitlement to an earlier 
effective date, prior to October 5, 1993, 
for the assignment of an increased 
disability evaluation to 60 percent for 
service-connected degenerative changes of 
the lumbar spine.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

3.  Schedule the veteran for a VA 
examination to determine the impact that 
his service-connected degenerative 
changes of the lumbar spine has on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the requested study.  
The examiner must annotate the 
examination report to indicate that such 
a review of the claims file was 
accomplished.  The examiner must elicit 
from the veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the history provided, and 
examination of the veteran, the examiner 
must provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the veteran 
is unable to obtain or retain 
substantially gainful employment solely 
due to his service-connected disability, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders such as the veteran's peptic 
ulcer disease.  Substantially gainful 
employment refers to the ability to earn, 
at a minimum, a living wage.  If the 
examiner concludes that the veteran's 
service-connected degenerative changes in 
the lumbar spine, alone, would not render 
him unemployable, the examiner should 
provide an opinion as to the types of 
employment the veteran could undertake 
and what types of employment duties his 
service-connected back disability would 
impair.  The report must be typed.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim of 
entitlement to TDIU must be 
readjudicated.  If the veteran perfects 
his claim of entitlement to an earlier 
effective date after the RO issues a 
statement of the case, this issue should 
also be readjudicated.  If any appeal 
which has been perfected remains denied, 
a supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

